Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 5, 1973, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. In our opinion, the 44-month delay between arrest and trial was unreasonable and served to deny defendant his constitutional right to a speedy trial (Barker v Wingo, 407 US 514; People v Blakley, 34 NY2d 311). Rabin, Acting P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.